Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 1 of 15 PageID #: 157




                                                                November 17, 2020



 By ECF
 The Honorable Rachel P. Kovner
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 1201

                Re: United States v. Keith Levy 20-CR-87 (RPK)

 Dear Judge Kovner:

         We write in response to the government’s motion in limine. See ECF No. 37, Motion in
 Limine by USA (“Govt. Mot.”). In its motion the government seeks rulings from the Court
 permitting the government to introduce at trial Keith Levy’s two prior convictions, including: (1)
 a conviction for attempted murder and related felony charges based on conduct that allegedly
 occurred more than 15 years ago when Mr. Levy was 17; and (2) a 2014 conviction for
 possessing prison contraband (a shank very likely obtained as protection from predatory
 prisoners). It also seeks to introduce (3) rank hearsay and hunches about a current investigation
 into shootings at the “Old Timers Day” event in Brooklyn on July 27, 2019. Govt. Mot. at 6.

         The government has charged Mr. Levy with a single count of Transmission of Threat to
 Injure in violation of 18 U.S.C. § 875(c). The indictment alleges that on or about January 27,
 2020 Mr. Levy “did knowingly and intentionally transmit in interstate commerce a
 communication containing a threat to injure the person of another, to wit: a communication
 threatening the life of, and threatening bodily injury to, Jane Doe, an individual whose identity is
 known to the Grand Jury.” See ECF No. 7, Indictment. More specifically, the government
 alleges that, while Mr. Levy was in Atlanta, (we will argue he was agitated and staying with a
 relative there in order to get away and decompress) he made a single, one-sentence, indirect
 “threat” over the phone to a third party parole officer allegedly directed to another senior parole
 officer (“SPO”). One would think someone with an intent to threaten would call the person he
 desired to threaten. But here Parole called Mr. Levy, not the other way around, and Mr. Levy
 never even spoke to the SPO he was allegedly threatening.

         Even the substance of the communication is disputed. The government alleges now that
 this one brief, isolated and, we will argue, frustrated outburst indicated “in sum and substance,
 that [Mr. Levy] wanted to get ‘the hammer’ and shoot the SPO in the face.” Govt. Mot. at 3.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 2 of 15 PageID #: 158




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 2

 Meanwhile, the complaint sworn to by the federal case agent alleges merely that Mr. Levy
 conveyed to the third party parole officer that he wanted to “punch” the SPO (ECF Dkt No. 1 at
 9)—a parole officer who, we will also claim, was being relentlessly nasty and abusive, not even
 allowing Mr. Levy to visit the precinct where his mother lives, and seemingly reveling in the
 power she had to humiliate him.


 A.     Case Background and Overview

         The government’s motion in limine is an audacious attempt to admit ancient and deeply
 inflammatory prior convictions, as well as bald conjecture about an ongoing investigation, all in
 the service of securing an unfair conviction in an otherwise highly questionable interstate threat
 case now set for trial before this Court on December 14, 2020.

         It is an elementary principle of criminal justice that a defendant must be judged based on
 the crime for which he has been charged, not on an illegitimate inference of acting in
 conformance with a character trait, known as inadmissible propensity evidence. See Fed. R.
 Evid. 404 (b). Although, the government’s motion is gussied up with serpentine logic and
 extensive citation, the argument at its core is: Mr. Levy intended to make a “true threat” because
 he is an incorrigibly violent young man who is a suspect in a mass-shooting at the Old Timers
 Day event and happens to hail from a dangerous part of Brooklyn. To be frank, if the
 government’s motion in limine is granted, the prosecutor can simply stand and say to the jury:
 “Past is prologue ladies and gentlemen, so convict Mr. Levy.” He can then sit back down, and a
 blatantly unfair guilty verdict would all but be guaranteed.

          In fact, as the defense pointed out in an extensive early overview of the case last spring,
 there was the suspicion even then that this weak threat case always had an ulterior motive:
 “Some task force or other law enforcement agency was trying to put pressure on [Mr. Levy],
 even if he did not have the information [about Old Timers’ Day] they wanted.” ECF Dkt No. 37
 at 3.
          This ulterior motive is now all but confessed to in the government’s current brief. State
 Parole authorities were not eager to press the threat case. Govt. Mot. at 3. Why would they when
 it must have been obvious to them that the import of Mr. Levy’s impulsive statement was
 without the guile or malice of a true threat? So, they dismissed the charge “with prejudice” and
 allowed Mr. Levy to plead to, in effect, insubordinate conduct vis a vis his Parole officer, albeit
 one that has severely cost him another whole year of his life. See Exhibit A, attached hereto,
 6/12/20 Parole Hearing transcript. Under these conditions, and without the verboten propensity
 evidence, the Court might well decide to dismiss the case under Fed. R. Crim. P. 29 and not even
 let it go to the jury.

        In effect, the government is asking this Court, a jury, Court personnel and the defense to
 endure the inconvenience of a trial (it may take multiple days to even pick a jury in light of
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 3 of 15 PageID #: 159




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 3

 Covid-19 protocols) and even health risks to support the erroneous whims and blunt-edged
 tactics at play here. Seemingly impatient with the time-consuming “shoe leather” needed to
 solve this crime, the law enforcement prayer here is that, by squeezing Mr. Levy through this
 misbegotten prosecution, they will finally crack the Old Timers Day case at long last. The hope
 is that the highly objectionable evidence at issue here under Fed. R. Evid. 404(b) may finally
 allow the authorities to harness Mr. Levy to this cause. He is their quarry, but also a pawn in
 their larger chess match.

         The Parole authorities first tried to jam up Mr. Levy themselves by imposing an arguably
 unconstitutional ban on visiting the 73 Precinct where his mother lives. When he was caught
 near his mother’s apartment, they sought to violate his Parole, but the administrative law judge
 was unimpressed and lifted Mr. Levy’s Parole warrant. So the authorities quickly went after him
 again, and one Parole officer even obliquely admitted to Mr. Levy that others were driving the
 effort to restrict his movement away from his mother’s residence, which this time caused his
 resentment and frustration to escalate.

         Finally, this case background and overview would be incomplete without another
 anchoring cluster of facts. From the age of 12 Mr. Levy was subject to tantrums and emotional
 overload. He was even hospitalized as a child for months at Four Winds Hospital in Katonah,
 New York as a result. Throughout his adult life Mr. Levy has battled depression, anxiety and
 other issues with intermittent mental health treatment. He currently takes three separate relevant
 medications.

         Given Mr. Levy’s mental health struggles, it is entirely likely that, absent the totally
 inappropriate Rule 404(b) evidence, any jury will acquit Mr. Levy, just as the defendant in the
 last Eastern District threat trial was acquitted. See United States v. Segui, No. 19-cr-188 (KAM),
 2019 WL 8587291 (E.D.N.Y. December 2, 2019). There, an unhappy and frustrated former
 student threatened to travel to Michigan to cut off his former professor’s fingers and then kill
 him. He purchased a hatchet on Amazon, and was arrested as he was about to board a bus to
 Michigan. The actual hatchet and packaging addressed to Segui were recovered in a search. He
 admitted to arresting officers that he was traveling to kill his professor. Despite this much
 stronger case than that of Mr. Levy, Mr. Segui was understandably acquitted after trial, no doubt
 because the jury felt the defendant needed treatment, not prison.

         Mr. Levy needed mental health treatment too when he was released from prison. He
 never got that treatment due to complications with Medicaid coverage and utter and complete
 indifference (even apart from meanness) by Parole authorities. He got a job at FedEx and tried
 to reintegrate, but apparently, he never had a real chance. Now he will soon be in the tenth
 month of a sentence essentially for failing to follow Parole directions. He is set to do another 11
 or 12 weeks of prison time, and that is more than enough. He needs to get back to work, take his
 medication and stay out of trouble. If Mr. Levy was somehow involved with the tragedy of Old
 Timers Day shooting in Brownsville, let the authorities indict him. If he shot someone, charge
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 4 of 15 PageID #: 160




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 4

 him with the shooting. If he had a gun, charge him with a gun offense. If he was otherwise
 involved, even at the periphery, charge him with conspiracy. They won’t because they can’t, and
 taking up the time of this Court and lots of others, they believe, is their best alternative. But to
 co-opt this Court to engineer an automatic conviction by introducing inappropriate Rule 404(b)
 evidence at trial where the unfair prejudice far outweighs the probative value would be plainly
 unjust.

 B.     Elements of 18 U.S.C. § 875(c)

          For a conviction to hold under 18 U.S.C. § 875(c) the government must persuade a jury
 first that the interstate communication was objectively a “true threat”, and second, that the
 defendant subjectively possessed the requisite mens rea with respect to sending the alleged
 threat. Elonis v. United States, 135 S.Ct. 2001, 2012 (2015).

          As to the first element, the Second Circuit employs an objective test in determining
 whether a § 875(c) “true threat” was made. United States v. Turner, 720 F.3d 411, 420 (2d Cir.
 2013). More exactly, under this objective standard the government must prove “that the
 circumstances were such that an ordinary, reasonable recipient familiar with the context of the
 communication would interpret it as a true threat of injury.” United States v. Francis, 164 F.3d
 120 (2d Cir. 1999); see also Turner 720 F.3d at 420; United States v. Davila 461 F.3d 298, 305
 (2d Cir. 2006).

         The Elonis Court added an additional subjective component under § 875(c), holding “that
 the mental state requirement in [18 U.S.C. § 875(c)] is satisfied if the defendant transmits a
 communication for the purpose of issuing a threat, or with knowledge that the communication
 will be viewed as a threat.” Elonis v. United States, 135 S.Ct. 2001, 2012 (2015) (emphasis
 added). “Indeed, the Supreme Court in Elonis held that a conviction under 18 U.S.C. § 875(c)
 requires more than proof ‘that a reasonable person would regard [the] communications as
 threats.’” United States v. Choudry, 649 F. App’x 60, 62 (2d Cir. 2016) (summary order) (citing
 Elonis 135 S. Ct. at 2012). See also Austin v. United States, 280 F. Supp. 567, 577 (S.D.N.Y.
 2017) (“[the Elonis court] rejected a negligence standard for the interstate transmission of
 communications containing threats to injure other people”). As a consequence, the government
 must prove that Mr. Levy possessed the requisite mental state in that he intended for the
 communication to be perceived as threatening.

 C.     Uncharged Acts are “Extrinsic Evidence” Subject to Federal Rule of Evidence
        404(b)

        The government contends that Mr. Levy’s two prior convictions and investigatory details
 concerning the Old Timers Day shootings are direct evidence that is “inextricably intertwined”
 and therefore not subject to Federal Rule of Evidence 404(b) analysis. See Govt. Mot. at 6. That
 argument holds little water.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 5 of 15 PageID #: 161




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 5


          Evidence of uncharged criminal activity is direct evidence “when it arose out of the same
 transaction or series of transactions as the charged offense, if it is inextricably intertwined with
 the evidence regarding the charged offense, or if it is necessary to complete the story of the crime
 on trial.” United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000). Uncharged criminal conduct
 is not “inextricably intertwined” with the charged conduct simply because it “provides context or
 is relevant” to the charged conduct. United States v. Johnson, No. 16-CR-281 (PGG), 2019 WL
 690338, (S.D.N.Y. Feb. 16, 2019) (internal citations omitted). Accordingly, courts in the
 Second Circuit conduct Rule 404(b) analysis of uncharged criminal conduct that “merely
 provided context or was somehow relevant to the charged conduct.” Id. (quoting United States v.
 Kassir, No. 04-CR-356 (JFK), 2009 WL 976821 (S.D.N.Y. April 9, 2009). “[W]here it is not
 manifestly clear that the evidence in question is intrinsic proof of the charged crime” courts
 should proceed with Rule 404(b) analysis of the uncharged criminal conduct. United States v.
 Herron, No. 10-CR-0615 (NGG) 2014 WL 1894313 (E.D.N.Y. May 12, 2014) (emphasis added)
 (citing United States v. Townsend, 06-CR-34 (JFK) 2007 WL 1288597, (S.D.N.Y. May 1, 2007).

         In this case, the government seeks to admit two criminal convictions that temporally
 reach back to 2006 and 2014. The facts of both convictions are completely divorced from the
 alleged crime charged in this indictment. It cannot plausibly be argued that these hoary
 convictions are “inextricably intertwined” with one utterance made in the course of a telephone
 conversation from January 27, 2020 that was not even initiated by Mr. Levy. Similarly, details
 of the Old Timers Day shootings from July 27, 2019 are not direct evidence of the charged crime
 that took place months later, and the two events are in every way factually unconnected. As a
 consequence, since the three uncharged events are not “manifestly” intrinsic proof of the charged
 crime, this Court should proceed with a Rule 404(b) analysis.

        Even if this Court finds the two prior convictions and the Old Timers Day evidence
 somehow to be “direct evidence,” the discussion below in the context of Rule 404(b) applies
 with equal force, given that it pertains to whether this evidence is relevant under Fed. R. Evid.
 401 and not unfairly prejudicial under Fed. R. Evid. Rule 403.

 D.     The Court Should Exclude the Government’s “Other Act” Evidence

         Under Federal Rule of Evidence 404(b), “[e]vidence of other acts is not admissible to
 prove that the actor had a certain character trait, in order to show that on a particular occasion he
 acted in conformity with that trait.” Hynes v. Coughlin, 79 F.3d 284, 2090 (2d Cir. 1996).

         When ruling on the admissibility of Rule 404(b) evidence, the Court must “consider
 whether (1) the evidence is "offered for a proper purpose;" (2) the evidence is relevant to a
 disputed issue; (3) the probative value of the evidence is substantially outweighed by its potential
 for unfair prejudice pursuant to Rule 403; and (4) the court must administer “an appropriate
 limiting instruction.” United States v. McCallum, 584 F.3d 471, 475 (2d Cir. 2009) (prior
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 6 of 15 PageID #: 162




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 6

 convictions were impermissibly admitted to show propensity without “regard for the unfair
 prejudice that surely would result from their admission”; citing Huddleston v. United States, 485
 U.S. 681, 691-92 (1988))

        1. “Proper Purpose” and Relevance:

         “Other acts” evidence may be admitted only if offered for a proper purpose under the
 rule, and is relevant to a material issue that is in dispute at trial. See Huddleston, 485 U.S. at
 691-92; United States v. DeVaughn, 601 F.2d 42, 45 (2d Cir. 1979); United States v. O’Connor,
 580 F.2d 38, 40 (2d Cir. 1978). “Other acts” evidence is not presumed to be relevant or
 necessary. Id. Rather, the government bears the burden of demonstrating relevance and “actual
 need” for the evidence prior to its admission. United States v. Manafzadeh, 592 F.2d 81 (2d Cir.
 1979).

         Rule 404(b) aims to protect a defendant against the risk that he will be convicted simply
 for possessing a bad record or having a bad character. As the Supreme Court has long
 emphasized, character evidence is excluded precisely because the issue of character “weigh[s]
 too much with the jury” and “over persuades them so as to prejudge one with a bad general
 record and deny him a fair opportunity to defend against a particular charge.” Michelson v.
 United States, 335 U.S. 469, 475-76 (1948); see also United States v. Queen, 132 F.3d 991, 996
 (4th Cir. 1997). Rule 404(b) also prevents the defendant from “facing at trial the near impossible
 task of defending himself against ‘prior acts from the span of one’s entire lifetime’ rather than
 the acts alleged in the indictment.” United States v. Lentz, 282 F.Supp.2d 399 (E.D. Va. 2002)
 (quoting Queen, 132 F.3d at 996).

          The government must identify the “connection between the act at issue and an element of
 the charged crime.” United States v. Paulino, 445 F.3d 211, 223 (2d. Cir. 2006). (internal citation
 omitted). Where the government offers uncharged crimes evidence to establish knowledge or
 intent, the government must “identify a similarity of connection between the two acts that make
 the prior act relevant to establish knowledge of [or intent to commit] the current act.” United
 States v. Garcia, 291 F.3d 127, 137 (2d Cir. 2002).

          The government argues that Mr. Levy’s juvenile crime committed more than 15 years
 ago, where Mr. Levy was convicted of allegedly shooting at someone in a nightclub who
 previously shot him and, in the process, wounded others should come into evidence. Govt. Mot.
 at 7. The government argues, somewhat ridiculously, that this is no more inflammatory than Mr.
 Levy’s alleged statement that he sometimes felt so upset with a mean or abusive Parole officer
 the he felt like punching (in other versions—shooting) her. ECF Dkt No. 1 at 9. If the
 government genuinely wishes to argue these two scenarios are equal on a potential prejudice
 scale, why even make an opening statement? The Court can simply allow the prosecution to
 “wave the bloody shirt” (a common refrain to chastise politicians who turned to histrionics to
 score electoral victories) of this 2006 conviction and wait for a conviction to ensue.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 7 of 15 PageID #: 163




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 7


         The government further argues that because the defendant nearly a decade ago possessed,
 but never used, a primitive “shank” (for his own protection) while in an upstate prison with
 predatory inmates, that stale fact should be admitted into evidence to help prove that a brief,
 solitary, frustrated utterance to a third party was a genuine threat. Gov. Mot. at 7. The basis for
 admissibility, claims the government, is that the two are “inextricably intertwined,” Id. at 9, like
 a hoop and a hook shot in a basketball game, like mozzarella and tomato sauce on a pizza. This
 too is self-evidently ludicrous.

         Finally, and perhaps most outlandishly, the government wishes to make Mr. Levy defend
 himself without due process in an investigation into the Old Timers Day shootings that is now in
 its second year. Govt. Mot. at 10. The government wants to elicit testimony that Parole officers
 knew the data points that certain law enforcement officers believe tie Mr. Levy to shootings at a
 celebration last year in Ocean Hill – Brownsville. Id. A law enforcement officer plans to testify
 to a hearsay identification of Mr. Levy at the celebration and scene of the shootings, even though
 Mr. Levy has admitted he and hundreds of others were there and, thus, this proves nothing. Id.
 The officer will also testify that a gun of the same caliber used in the shootings was found in the
 stairwell of a public housing project where Mr. Levy’s mother lives, though inconveniently
 someone else’s DNA was found on that gun. Id. It’s unknown to us whether even that person
 has been indicted.

          The clear innuendo is that Mr. Levy was involved in the shootings, even though he has
 not been charged with attempted murder, conspiracy or even a gun offense. Moreover, the
 government’s submission is woefully insufficient in that it does not particularize at all who will
 testify to what and the basis for each person’s knowledge. (We will discuss this point in greater
 detail later in this submission.) But if propensity evidence is what the government is after, the
 proposed Old Timers Day testimony will do the job, though The Second Circuit would surely
 consider it an abuse of discretion for the Court to allow the admission of such speculative and
 prejudicial, seemingly hearsay, evidence.

         Here the government proffers that the above evidence helps give context for how the SPO
 interpreted Mr. Levy’s comment, even though the comment was not even made to her. Govt.
 Mot. at 7-8. Given that the other acts evidence occurred long before the charged crime, it defies
 logic to contend that this evidence is relevant to “complete the story of the crime on trial” or to
 provide background. Id. at 6. Quite the contrary, the government could quite easily and
 coherently tell the story of Mr. Levy’s grievances and his frustration while on parole that lead up
 to his one telephone call. And, by the way, talk about an unplanned burst of frustration that
 negates mens rea. Mr. Levy did not even call the third party. The third party called him to get
 him to return from Atlanta! Mr. Levy only had seconds, if that, to form a criminal intent about
 one person while talking to another.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 8 of 15 PageID #: 164




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 8

         The very first 1972 advisory committee notes to Rule 404 (b) point out that the Court
 should consider any proffered evidence “in view of the availability of other means of proof [.]”
 Fed. R. Evid. 404 (b) Advisory Committee note. At trial the government could easily describe in
 detail at trial the actions Mr. Levy took leading up and until the disputed comment, including:
 friction with the condescending SPO, the geographic restrictions placed upon him, cutting off his
 ankle bracelet and getting away from Parole to reduce his stress in Georgia. Id. at 3. All of those
 facts would assist the jury in deciphering whether his communication was a “true threat.”

        The government can do even more. It can elicit whether Mr. Levy ever glowered at the
 SPO. Did he ever raise his hand toward her? Did he make his fingers into a trigger and point
 them at her? Did he stalk the SPO? Did he make dozens of phone calls to her with ominous
 language? Did he raise his voice? (We know she raised her voice.) Did he insult her? (We know
 she insulted him.) These are all “other means of proof” contemplated by Rule 404(b).

        On the other hand, if the government seeks to confuse the jury, flood the trial with unfair
 prejudice, and steer this Court onto the shoals of reversible error, these three items of Rule
 404(b) evidence surely will achieve these results.

          The government further contends that the above evidence is relevant to show the
 defendant’s intent when he made the alleged threat. Govt. Mot. at 9. It strains credulity to
 understand how convictions that date back to so long ago inform Mr. Levy’s state of mind. How
 can he be the same as when he was a teenager, allegedly looking for revenge against someone
 who had shot him? Likewise, it’s entirely unclear how Mr. Levy’s alleged involvement in the
 Old Timers Day events is relevant to establish his mens rea when he made the alleged telephone
 threat. 1 Accordingly, the government has failed to identify any connection between the
 uncharged crimes and their relevance to establish Mr. Levy’s intent to send a threat. See Garcia
 291 F.3d at 138 (government failed to establish connection that prior conviction “was
 meaningfully probative of [defendant’s] knowledge”); McCallum 584 F.3d at 478 (same).

          2. Probative Value is Substantially Outweighed by Unfair Prejudice

         None of the three proffered “other acts” here have more than even slight probative value,
 as explained above. But even if they did, other acts evidence also must meet Rule 403’s
 balancing test in order to be admissible. See, e.g., United States v. Myerson, 18 F.3d 153, 166
 (2d Cir. 1994) (“Relevant evidence of a defendant’s prior bad acts [may be] admissible under
 Rule 404(b) . . . so long as that evidence is not substantially more prejudicial than probative
 under Rule 403.”) (internal citation and quotation marks omitted).


 1
   The contention that Mr. Levy referring to a “hammer” instead of a “gun” in a prior recording is relevant to his use
 of that phrase in the charged threatening statement is also unavailing. Govt. Mot. at 9. The phrase “hammer” is an all
 too common slang phrase used to refer to a gun, and the defense is certainly not disputing its colloquial meaning,
 only its import here.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 9 of 15 PageID #: 165




 The Honorable Rachel P. Kovner
 November 16, 2020
 Page 9

         Of paramount concern is assessing whether the proffered evidence involves conduct more
 sensational or disturbing than the charged crime. United States v. Lyle, 919 F.2d 716, 737 (2d
 Cir. 2019). “The probative value of prior bad-act evidence is not substantially outweighed by the
 risk of prejudice if the other conduct is not ‘any more sensational or disturbing’ than the charged
 crime.” United States v. Rosemond, 958 F.3d 111,125 (2d Cir. 2020). In Rosemond, the district
 court properly admitted Rule 404(b) evidence where defendant was charged with “murder-for-
 hire,” which was “far more sensational and disturbing” than the prior bad act. Id. at 126.

         Courts in this Circuit have drawn similar conclusions when the prior acts did not involve
 “more sensational or disturbing” conduct than the charged offense. See, Lyle 919 F.3d at 736-7
 (prior drug offense properly admitted when charged offense involved drugs); United States v.
 Giovinco, 382 F. Supp.3d 299 (S.D.N.Y. 2019) (prior enterprise corruption conviction admitted
 when charged crime involved racketeering conspiracy); United States v. Torres, No. 16-CR-
 809(VM) 2020 WL 373981(S.D.N.Y. Jan. 23, 2020) (prior offenses admitted where defendants
 charged with conspiracy to murder). Consider as well the following cases where the prior acts
 were found to be more serious and graphic than the charged crime. See United States v. Al-
 Moayad, 545 F.3d 139, 161 (2d Cir. 2008) (in prosecution for conspiracy to provide financial
 support to terrorists, improper to admit evidence concerning a violent suicide bombing); United
 States v. Grimes, 244 F.3d 375, 385 (5th Cir. 2001) (in child pornography case, error to admit
 written narratives describing torture and rape when charged pictures were non-violent); United
 States v. Gilbert, 229 F.3d 15, 21-25 (1st Cir. 2000) (in capital murder prosecution of nurse for
 killing patients, affirming decision to keep out allegations of attempted murder of her husband
 due to severe prejudice); Berry v. Oswalt,143 F.3d 1127, 1131-33 (8th Cir. 1998) (reversible error
 to admit inflammatory sexual misconduct evidence in rape case because it was too dissimilar);
 United States v. Midyett, 603 F. Supp. 2d 450, 456 (E.D.N.Y. 2009) (excluding evidence of an
 alleged assault in prosecution for drug possession and distribution).

         The above concerns are particularly implicated in this case where the charged crime
 involves one isolated and variously reported alleged threat and the proffered evidence involves
 particularly violent behavior. Most especially prejudicial is the 2006 conviction where several
 people were shot and the Old Timers Day shooting where 12 people were shot. Illustrative of the
 damning nature of this proffered evidence is that, after the government filed its motion in limine,
 the Daily News wrote an article touting Mr. Levy’s alleged connection to the Old Timers Day
 events in 2019. 2 Prior to the filing of that motion this case understandably did not pique the
 interest of the media, but once Mr. Levy was said to be somehow connected to, or in the know
 about, a highly dramatic mass shooting, suddenly the case is newsworthy.

        Indeed, the government describes Mr. Levy’s prior acts as involving “a mass shooting”
 and “other violent felonies [that] arise from heinous conduct by the defendant.” Govt. Mot. at 7,
 2
  See Noah Goldberg, “Man who threatened to shoot parole officer is suspect in 2019 mass shooting at Old Timers
 Day festival in Brownsville: feds”, New York Daily News, Oct. 26, 2020.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 10 of 15 PageID #: 166




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 10

  10. The government shows its true intent here as its hope is that the jury will also view Mr. Levy
  as a “heinous” person; indeed it is abundantly clear that a jury would likely conclude that if Mr.
  Levy were involved in two separate shootings with over 15 total victims he most assuredly must
  possess the requisite intent to communicate a true threat to SPO Jane Doe.

          This is propensity evidence on steroids, and it is not a close question. Evidence that Mr.
  Levy was convicted of a attempted murder for shooting several people in 2005, and then he was
  somehow “involved” in a sensational mass shooting with 12 victims at the Old Timers Day event
  in 2019, is infinitely more disturbing than the charged conduct of making one brief statement to a
  third party over a telephone, with no evidence proffered of anything that came before or after. If
  a jury tasked with deciding whether the government had proven an intentional threat of injury
  were to hear that profoundly more disturbing evidence, the danger that a jury would unfairly
  convict him on that basis cannot be overstated.

          Under these circumstances, to maintain the fairness of the trial and ensure that it is
  decided based upon the evidence of the alleged conduct at issue, the Court should exercise its
  discretion to exclude the proffered three “other acts.”

          In addition, as is also briefly discussed above, probative value of “other act” evidence
  depends in significant part on how much time has passed between the earlier act and the charged
  conduct. See United States v. Corey, 566 F.2d 429, 432 (2d Cir. 1977) (“‘In appraising the
  probative worth of the offered evidence . . . the distance in time of the facts offered will often
  cause the court to discount its value.’”). The passage of time makes the allegations regarding the
  other acts less reliable and more difficult for a defendant to rebut. Remoteness also undermines
  the value of earlier acts because even if the defendant engaged in an act or acts, he may have
  changed in the intervening years, making the earlier acts less probative of his intent at the
  relevant time. See United States v. Carter, 516 F.2d 431, 435 & n. 3 (5th Cir. 1975).

          Given these concerns, courts have often excluded evidence of acts that allegedly occurred
  more than ten years before the charged conduct. See Garcia, 291 F.3d at 138 (excluding prior
  act evidence of a twelve year old conviction and recognizing that “the length of time between the
  events . . . detract from any potential probative value of the prior conviction”); United States v.
  Gonzalez, 2009 WL 1834317, *2-3 (S.D.N.Y. June 24, 2009) (excluding prior convictions of one
  defendant that were “thirteen to eighteen years” earlier, and of another defendant that were
  thirteen years earlier, than the charged conduct ); United States v. Griggs, 2004 WL 2676474
  (S.D.N.Y. 2004) (17-year-old conviction for possession of bullets was inadmissible because the
  probative value of the evidence was greatly diminished by the passage of time and was thus
  outweighed by the potential for unfair prejudice). Indeed, the dangers of admitting evidence of
  acts that occurred ten or more years ago is reflected in the rule that generally even actual
  convictions—convictions that are documented in court records—may be used to impeach a
  witness’s credibility only if they occurred within the previous ten years. Corey, 566 F.2d at 432
  (citing Fed. R. Evid. 609(b)). See also Robinson v. Troyan, 2011 WL 5416324, *4 (E.D.N.Y.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 11 of 15 PageID #: 167




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 11

  2011) (“The Second Circuit has recognized that Congress intended that convictions more than
  ten years old be admitted ‘very rarely and only in exceptional circumstances.’”).

          Here, the underlying events of Mr. Levy’s two criminal convictions occurred respectively
  fifteen and eight years (or almost a decade) before the charged conduct and therefore
  substantially diminishes their probative force, leaving a jury much more likely to treat his two
  convictions as mere propensity evidence. The probative value is further diminished by the
  sweep of events in the intervening years. When the first conviction occurred, Mr. Levy was a
  17-year-old, and he was only 25 when he got his second conviction. Today, of course, he is a 33-
  year-old grown man. The impact of life-changing events and the responsibilities they imposed
  make any attempt to connect either of his convictions to his state of mind regarding the charged
  crime not just tenuous but downright speculative. This would apply with equal force as to how
  the intended target of Mr. Levy’s alleged threat interpreted that treat. See Carter, 516 F.2d at 435
  (prior acts committed at an early age have little probative value because they reflect “immature
  judgment”); cf. United States v. Blake, 89 F. Supp. 2d 328, 341, 347 (E.D.N.Y. 2000)
  (Weinstein, J.) (because “behavior . . . is mutable,” the “ties of community and an understanding
  of the responsibilities of family can help integrate [a person] into a healthy respect for the law
  and an understanding of the responsibilities of adulthood”).

          Indeed, the alleged so-called “shank” incident well into Mr. Levy’s term of imprisonment
  may signify only this: that in spending a long time in prison with violent individuals, Mr. Levy
  justifiably grew afraid for his own safety. It bears as much significance to this case as owning a
  gun in a war zone. Without any probative connection between Mr. Levy’s prior convictions and
  the current case, the jury will be left to conclude that his two prior convictions demonstrate that
  Mr. Levy is an incorrigibly violent and dangerous young man from a dark corner of Brooklyn.
  Elementary fairness dictates that the Court should exclude these two very old convictions.

          As to the Old Timers Day evidence, apart from its amorphousness (no careful showing of
  who will testify to what and the basis of that person’s non-hearsay knowledge), a point of final
  concern is that Mr. Levy will likely be forced to defend himself against those allegations without
  any due process, and no ability to confront his accusers. As the government correctly points out,
  when it tries to introduce evidence of a prior bad act, it “must at least provide some evidence that
  the defendant committed the prior bad act.” United States v. Gilan, 967 F.2d 776, 780 (2d. Cir.
  1992). In fact, the government takes that standard a step further and contends that “evidence that
  the defendant actually committed other criminal acts would be relevant to the issues at trial.”
  Govt. Mot. at 8. To that end, the government intends to present the following evidence regarding
  the Old Timers Day shooting: hearsay testimony from a law enforcement officer, a purported
  inculpatory audio recording of the defendant and evidence that a gun was recovered near his
  mother’s apartment. This is deeply troubling, as it puts the defense in the untenable position of
  cross-examining a law enforcement officer about blind allegations and unknown accusers in
  clear violation of the Sixth Amendment.
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 12 of 15 PageID #: 168




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 12

          The Old Timers Day evidence will also no doubt confuse the jury and encumber the
  Court with conducting a “trial within trial,” as the defense is forced to rebut this evidence and
  perform extensive voir dire at a minimum, with jury confusion, delay and irritation sure to
  follow, simply to test the knowledge basis of each witness. And this proffered evidence is so
  incendiary anyway that it will make it all but impossible for Mr. Levy to have a fair trial. The
  Court should exclude all evidence of the Old Timers Day shootings.

  E.      Sovie and Segui Provide Powerful Additional Support

             Of all the cases relied on by the government, the Sovie case is cited seven times, more
  than any other case. That is because the government erroneously concludes that the case
  supports its contention that the liberal use of a defendant’s criminal record is fine (propensity
  concerns and petty details be damned), so long as it is “directly relevant to whether the
  defendant intended or knew that his words would be received as a threat.” Gov. Mot at 8.
  But Sovie actually hurts the government’s position more than it helps. In that case there was a
  tight weave between the threat and the Rule 404 (b) evidence. Sovie had threatened to beat up
  an ex-girlfriend, and he actually beat up two ex-wives. He harassed these vulnerable women
  with hundreds of phone calls. Crucially, he told the ex-girlfriend that he beat the two ex-
  wives. The Second Circuit affirmed the testimony of the two ex-wives about the abuse they
  suffered, sensibly, because it proved that Sovie was not just letting off steam when he threatened
  to beat the ex-girlfriend. See Sovie, 122 F. 3d at 126.

             The government would have a great argument in this case if Mr. Levy had previously
  punched two other Parole officers, and then told the demeaning SPO that sometimes he felt like
  punching her because of her disrespectful conduct. That is hardly the situation here. The
  government claims that various unnamed Parole officers who were not on the call with Mr. Levy
  will testify that they perceived the quick, short utterance of the fast-talking Mr. Levy, not to them
  but to someone else, as a true threat. They know a true threat when they hear one because they
  are all tough and objective Parole officers who have been trained to put up with a lot in their
  jobs, like cops who are provoked. They try hard not to jump to conclusions; they withhold
  judgment all the time; and they would never ever cry wolf on a true threat, even if it were not
  aimed at them, and even to back up a colleague in a blue wall of solidarity. Is the government
  kidding here? Is the Pope Catholic?

          Moreover, the prosecution has made absolutely no showing, by affidavit, affirmation or
  otherwise that other Parole officers who were not speaking to Mr. Levy really even heard what
  he said. Who are they? Where were they standing? How loud was the speaker phone? Was Mr.
  Levy speaking softly? How fast was he speaking? What exactly do they remember themselves?
  What was told to them and by whom? What exactly did they hear about Mr. Levy’s character?
  When did they hear it? What hearsay did they learn about the shank and when? What hearsay
  did they learn about the teenage conviction and when? Who told them about the Old Timers
  investigation? What details did they hear about it and when? Who told them what? And, more
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 13 of 15 PageID #: 169




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 13

  important, did the Parole officers ever compare notes in a classic case of confirmation bias,
  rendering the probative value of their testimony close to nil? As to the SPO, recall that she too
  did not speak to Mr. Levy, unlike Sovie and his ex-girlfriend. Finally, we reiterate that it is not
  as if Mr. Levy took the offensive like Sovie. Mr. Levy did not dream up his threat as Sovie did,
  and then call Parole. Mr. Levy did not call Parole multiple times every day to harass and scare
  and threaten the recipients. On January 27, 2020, Mr. Levy did call Parole at all; and Parole
  called Mr. Levy just once. In other words, Mr. Levy would have to have formed his intent to
  threaten lickety-split, which makes no sense.

          Those are just some of the reasons this case is limping badly, and a successful Rule 29
  motion may finally put it out of its misery. We feel sorry that the jury, the Court, the prosecution
  and us will all have to expend considerable effort to try this case during the worsening third
  wave of this pandemic, with as many as 180,000 new Covid-19 cases in a single day and
  hospitalizations at record levels, especially for those over 65. But if the trial does go forward,
  the arguments above present even stronger reasons not to let putrid Rule 404 (b) evidence turn a
  clean trial into a dirty one. See McCallum, 584 F. 3d at 477 (coining memorable phrase
  “propensity evidence in sheep’s clothing”).

          In putting together the elements of a Rule 404 (b) decision in a recent interstate threat
  case, no decision we have read is more germane, more coherent, more thorough and more fair-
  minded than a decision by the Eastern District’s own Judge Matsumoto last year in the Segui
  case. Sovie and Segui together deserve a special section in this response to the government’s
  motion.

     1. Clear, Direct Communication in Writing vs Unclear, Indirect Communication Not
        in Writing
           As discussed earlier, Segui was a disgruntled graduate student who allegedly threatened
  to kill his professor because of Segui’s failure to flourish in his studies. The alleged threat in
  Segui was more definite. It was in writing, not made orally or to a third party. It accused multiple
  professors, including John Doe, of being “monsters…. who don’t deserve life. The world would
  be better without you.” It claimed there would be no acceptance of professional wrongdoing by
  Professor Doe “short of tying you down and cutting off your fingers.” Segui at 48. And it
  dehumanized Doe and his special needs child with exceptional cruelty: “I’m so glad that son of
  yours is a mute deformed autistic little shit.” Id.

          In this case, by contrast, even the prosecutor and his own case agent have different
  renditions of a very short utterance and, seemingly, cannot even get the content of the alleged
  “threat” straight. The cruel statement about the son in Segui was admitted under Rule 404 (b)
  under a compelling rationale: because this dehumanization of a vulnerable child was deemed
  “relevant to Mr. Segui’s intent to threaten harm to John Doe.” Id. at 44. It bore on whether this
  “would be interpreted as a threat by those [John Doe] to whom the maker was communicating.”
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 14 of 15 PageID #: 170




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 14

  Id. at 43. But in Mr. Levy’s case the utterance was not even addressed to SPO Jane Doe but to a
  third party Parole officer. Evidently the harsh SPO knew she had lost any credibility with Mr.
  Levy and pawned off calling him to another Parole officer who was nice and who relaxed the
  overstressed Mr. Levy and made him comfortable in confiding about the bad treatment he had
  to endure from the callous SPO. That makes a difference. See United States v. Hanna, 293 F.3d
  108, 1086 (9th Cir. 2002) (cited by Judge Matsumoto, where evidence was excluded because
  alleged threat documents had little bearing where there was no direct communication between
  parties.)

          In sum, there is no warrant to admit a highly inflammatory 15-year-old attempted murder
  conviction to get at its effect on the SPO, because Mr. Levy never even communicated with her,
  either in writing or orally. Rather, he communicated with the nice second Parole officer. He did
  not write or say anything arguably “threatening” directly to the SPO, unlike Mr. Segui and the
  professor and unlike Mr. Sovie and his ex-girlfriend.

     2. The Ax and the Shank
          If the Court now has doubts about whether this trial will be a waste of precious time,
  trouble, and health and safety resources, consider that Mr. Segui was acquitted even though he
  was (1) arrested at Port Authority en route to Michigan where the professor lived; (2) admitted
  he was traveling there to kill the professor with an ax; and (3) an ax and packaging addressed to
  Mr. Segui were recovered in a search. The ax was admitted as evidence because it truly
  completed the story of the threat. The shank incident that the government seeks to introduce
  here, on the other hand, completes only one argument by the prosecutor that this Court should
  not countenance: “Ladies and gentlemen, you know that this brief, non-written ‘threat’ to a third
  party where the case agent and the witnesses are not even sure of the wording, was a true threat.
  How do we know that? Because eight years earlier, this defendant, to protect himself in a
  violence-prone upstate prison, was found with a shank. That tells you he is guilty here because
  he has a propensity to threaten and then commit violent crime, even though the shank was never
  used.”

     3. Surgical Google Searches vs. a Swing-for-the-Fence Squeeze
          The government strains to fit cobwebbed, highly inflammatory violent crime convictions
  into a threat case already dismissed by State Parole authorities where it has the option of proving
  the alleged threat through normal circumstantial evidence. But even worse than dredging up a
  teenage nightclub shooting and a shank from long ago is dredging up the shards of a seemingly
  stalled investigation into the Old Timers' Day shootings. Apparently, someone thought, "Why
  not enlist the resources of the feds and Covid-fearing jurors in making Keith Levy miserable to
  the point of trial until he gives law enforcement officers the leads they think he has but are wrong
  about? Judge Matusmoto does not come close to admitting the kind of flimsy proof the
  government seeks to discuss here (such as a gun with someone else's DNA on it). The extrinsic
  proof she allowed under Rule 4040 (b) in Segui involved surgical Google searches: 1) how to
Case 1:20-cr-00087-RPK-RER Document 40 Filed 11/17/20 Page 15 of 15 PageID #: 171




  The Honorable Rachel P. Kovner
  November 16, 2020
  Page 15

  travel to where Professor John Doe lived, 2) his academic schedule, and 3) whether one can kill
  someone with a butter knife. Id. at 37. These searches related directly to Mr. Segui's threat, and
  show that he "acted in a manner consistent with his threat of harm to John Doe." Id. at 25. In
  addition, like in Sovie the probative value was enhanced by the temporal relationship between
  the acts, very unlike the facts in Mr. Levy's case, where Mr. Levy seemingly did nothing before
  or after his lone utterance to follow through on anything.

         Since the Elonis case in 2015, a defendant must be shown to have intended a threat.
  Those Google searches helped establish intent in Segui, which ultimately was found wanting,
  because the jury apparently found Mr. Segui's actions a product of emotional instability rather
  than malice. But Judge Matsumoto was so careful that arguably admissible searches like one
  about buying poison or life on Rikers Island with fewer close parallels to the alleged threat were
  excluded because they "[risk] unfair prejudice and confusing the jury." Id. How much more so
  here, when there is only a very weak connection between the proffered Rule 404 (b) evidence
  and the case at hand, thereby cementing the case for exclusion. A swing-for-the-fencing squeeze
  of Mr. Levy in an attempt to secure hoped-for information is not a permissible basis in admitting
  Rule 404 (b) evidence.

  F.      Conclusion

         For the reasons set forth above, the Court should deny the government’s motion to admit
  evidence of Mr. Levy’s two prior, ancient, unconnected, deeply inflammatory convictions when
  he was much younger. It should also deny the admission of highly conjectural suspicions of his
  involvement in the Old Timers Day shootings, mere wisps of proof that, well over one year later,
  apparently cannot even meet a probable cause threshold but are no less unfairly prejudicial.


                                                               Sincerely,

                                                               /s/ Gordon Mehler
                                                               Mehler Law PLLC
                                                               747 Third Avenue, 32nd Floor
                                                               New York, NY 10017

                                                               /s/ Christopher D. Wright
                                                               305 Broadway
                                                               Suite 1001
                                                               New York, New York 10007

                                                               Attorneys for Defendant Keith Levy
